Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final office action filed in 08/20/2021 is withdrawn and a new non-final office action is going to follow to make the record clear.
Response to Arguments
Applicant's arguments see pages 17-35, filed 07/01/2021, have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted, the components of the prior arts mentioned in the rejection do not have to have the same name as the matching components in the applicant’s claim; they do have to show the same function. 
          Regarding the applicant's critique of the prior art used in the art rejections. It should be noted that the Examiner is not required to map each limitation to a cited passage within the prior art of reference, as is suggested by the Applicant, nor is it the Examiner’s responsibility to translate the technology, techniques, and/or methods of the prior art of record, since it is the assumption of the Examiner that the Applicant and the Applicant’s representatives are those of at least ordinary skill in the art.  The prior arts Walton et al., Betz, Taylor and Farkas reads on the claim as indicated nothing is being modified to read on the claim. The examiner matched every element of the applicant’s claim with an element in the prior art. It does not matter if the Walton et al., Betz, Taylor and Farkas reference has more parts than the applicant’s invention since no art is meant to be a 100% equivalence with a disclosed invention.
Applicant should carefully consider revising the claim language to overcome the pending rejections. Because the claimed invention has been painted with the broad as claimed.
Drawings
The drawing objected to under 37 CFR 1.83(a) because they fail to show features that was included in the PCT of which this application in the national stage, and the specification filed 07/01/2021 includes reference numerals that are not shown in the replacement drawing figure filed concurrently therewith as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claim 2 objected to because of the following informalities:  
Amended claim 2 reads “Claim 2 (original): A Geomagnetic Device is a switch breaker and a coupling attachment to a motor and a generator.” need to be change “Claim 2 (New): A Geomagnetic Device is a switch breaker and a coupling attachment to a motor and a generator.” 
Claim Rejections - 35 USC § 112
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 said “A Geomagnetic Device is a switch breaker” is claim 2 directed to a switch breaker that is named a Geomagnetic Device or is it directed to a geomagnetic device having a switch breaker? 
  Appropriate correction is required.
Double Patenting
Claim 2 of this application is patentably indistinct from claims 6 and 9 an of Application No.  14545709. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. 
Application 15731425, Claim 2 said, “A Geomagnetic Device is a switch breaker and a coupling attachment to a motor and a generator.
Application 14/545709, Claims 6 and 9 said, “A Geomagnetic Device is 4 switch breaker and a coupling attachment to a motor and a generator.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton et al. (5,097,194).
As to independent claim 2, Walton et al. teaches a Geomagnetic Device is a switch breaker (32) and a coupling attachment (46, 54) to a motor (14) and a generator (16) as shown in figure 2.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betz et al. (7,673,713).
As to independent claim 2, Betz et al. teaches a Geomagnetic Device is a switch breaker (24) and a coupling attachment (30) to a motor (22) and a generator (20) as shown in figure 2.
2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (7,888,916).
As to independent claim 2, Taylor teaches a Geomagnetic Device is a switch breaker (4) and a coupling attachment (14) to a motor (10) and a generator (12) as shown in figure 1.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farkas (US PG Pub 2005/0173925).
As to independent claim 2, Farkas teaches a Geomagnetic Device is a switch breaker (20) and a coupling attachment (40, 44, 46, 42, 30 and 60) to a motor (50) and a generator (30) as shown in figure 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (CN202855635) teaches an geomagnetic switch can be obvious obviousness rejections under 35 U.S.C. 103 on the anticipated prior arts (Walton, Betz, Taylor and Farkas), Zhou et al. using a geomagnetic switch to realize the switching on/off of the circuit (as a switch breaker teaches in the prior arts), for the advantageous benefit of providing has advantages of smart design, concise structure, stable performance, wide application range, applicability in large scale popularization and application, and ability of preventing the influence of other magnetic induction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        November 6,  2021